Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA . 
b.	This is a first action on the merits based on Applicant’s claims submitted on 06/29/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 07/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 6, 11, 12, and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 10, 11, and 19 of copending Application No. 17/575,294. This is a provisional nonstatutory double patenting rejection.
The table below compares the claims in instant application with corresponding conflicting claims in copending U.S. application No. 17/575,294 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In copending U.S. Application No. 17/575,294

Claim 1. A method comprising: 
receiving, by a wireless device, downlink control information (DCI) scheduling: transmission of a channel state information (CSI) report on a physical uplink shared channel (PUSCH) transmission with a transport block; 
one or more first repetitions of the PUSCH transmission with a first spatial domain transmission filter; and 
one or more second repetitions of the PUSCH transmission with a second spatial domain transmission filter; and 
transmitting the CSI report on: 
an earliest repetition of the one or more first repetitions of the PUSCH transmission with the transport block; and 
an earliest repetition of the one or more second repetitions of the PUSCH transmission with the transport block.

Claim 2. The method of claim 1, wherein the earliest repetition of the one or more first repetitions corresponds to the first spatial domain transmission filter, and the earliest repetition of the one or more second repetitions corresponds to the second spatial domain transmission filter.


Claim 1. A method comprising:
receiving, by a wireless device, one or more configuration parameters indicating a time gap for switching between different spatial domain filters for uplink repetitions; 
receiving downlink control information (DCI) scheduling repetitions of a transport block, wherein the DCI indicates: 
a first spatial domain filter for a first repetition of the repetitions; and 
a second spatial domain filter for a second repetition of the repetitions; and
transmitting, with the second spatial domain filter, the second repetition starting from a starting symbol determined based on a last symbol of the first repetition and the time gap.


Claim 6. The method of claim 1, further comprising receiving one or more messages comprising one or more configuration parameters indicating, for repetitions of the PUSCH transmission, one of a PUSCH repetition type A or a PUSCH repetition type B.


Claim 9. The method of claim 1, wherein the repetitions of the transport block are Type B physical uplink shared channel (PUSCH) repetitions.

Claim 10. The method of claim 1, wherein the repetitions of the transport block are Type A physical uplink shared channel (PUSCH) repetitions.


Claim 11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive downlink control information (DCI) scheduling: transmission of a channel state information (CSD) report on a physical uplink shared channel (PUSCH) transmission with a transport block; one or more first repetitions of the PUSCH transmission with a first spatial domain transmission filter; and one or more second repetitions of the PUSCH transmission with a second spatial domain transmission filter; and transmit the CSI report on: an earliest repetition of the one or more first repetitions of the PUSCH transmission with the transport block; and an earliest repetition of the one or more second repetitions of the PUSCH transmission with the transport block.

Claim 12. The wireless device of claim 11, wherein the earliest repetition of the one or more first repetitions corresponds to the first spatial domain transmission filter, and the earliest repetition of the one or more second repetitions corresponds to the second spatial domain transmission filter.


Claim 11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive one or more configuration parameters indicating a time gap for switching between different spatial domain filters for uplink repetitions;
receive downlink control information (DCI) scheduling repetitions of a transport block, wherein the DCI indicates: 
a first spatial domain filter for a first repetition of the repetitions; and 
a second spatial domain filter for a second repetition of the repetitions; and 
transmit, with the second spatial domain filter, the second repetition starting from a starting symbol determined based on a last symbol of the first repetition and the time gap.

Claim 16. The wireless device of claim 11, wherein the instructions further cause the wireless device to receive one or more messages comprising one or more configuration parameters indicating, for repetitions of the PUSCH transmission, one of a PUSCH repetition type A or a PUSCH repetition type B.


Claim 19. The wireless device of claim 11, wherein the repetitions of the transport block are Type B physical uplink shared channel (PUSCH) repetitions.

Claim 10. The method of claim 1, wherein the repetitions of the transport block are Type A physical uplink shared channel (PUSCH) repetitions.




   As shown above, claims 1, 9, 10, 11, and 19 of copending U.S. Patent Application No. 17/575,294, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1, 2, 6, 11, 12, and 16 of instant application. Claims 1, 2, 6, 11, 12, and 16 are rejected on the ground of nonstatutory double patenting over claims 1, 9, 10, 11, and 19 of copending U.S. Patent Application No. 17/575,294 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-13, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MolavianJazi et al. US Pub 2021/0184812 (hereinafter “MolavianJazi”).
Regarding claim 1
MolavianJazi discloses a method comprising: 
receiving, by a wireless device (i.e. “UE 116” in Fig. 3), downlink control information (DCI) scheduling (“For brevity, a DCI format scheduling a PDSCH reception by a UE is referred to as a DL DCI format and a DCI format scheduling a physical uplink shared channel (PUSCH) transmission from a UE is referred to as an UL DCI format.” [0066]): 
transmission of a channel state information (CSI) report on a physical uplink shared channel (PUSCH) transmission (“for a non-codebook based PUSCH transmission, a CG PUSCH (Type-1 or Type-2) transmission and a dynamic PUSCH transmission can be separately configured with an associated CSI-RS resource or a subset of associated CSI-RS resources.” [0150]) with a transport block (“For PUSCH transmissions with a Type 1 or Type 2 configured grant, the number of (nominal) repetitions K to be applied to the transmitted transport block” [0136]); 
one or more first repetitions of the PUSCH transmission with a first spatial domain transmission filter; and one or more second repetitions of the PUSCH transmission with a second spatial domain transmission filter (“The method includes receiving a configuration for spatial filters, determining first and second spatial filters from the spatial filters, and determining first and second numbers of repetitions. The spatial filters correspond to spatial relations with reference signals (RSs), respectively. The first and second spatial filters are different. The first and second numbers of repetitions are different. The method further includes transmitting the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions. The second number of repetitions is transmitted after the first number of repetitions.” [0005]); and 
transmitting the CSI report (“the UE transmits a second number of repetitions corresponding to a second spatial transmission filter (or beam) with a time offset after a first number of repetitions corresponding to a first spatial transmission filter or beam” [0251]) on: an earliest repetition of the one or more first repetitions of the PUSCH transmission with the transport block; and an earliest repetition of the one or more second repetitions of the PUSCH transmission (“The method includes receiving a configuration for spatial filters, determining first and second spatial filters from the spatial filters, and determining first and second numbers of repetitions. The spatial filters correspond to spatial relations with reference signals (RSs), respectively (i.e. determining an earliest order relationship). The first and second spatial filters are different. The first and second numbers of repetitions are different. The method further includes transmitting the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions. The second number of repetitions is transmitted after (implying that the first number of repetitions is at least earlier than the second number of repetitions) the first number of repetitions.” [0005]) with the transport block (“For PUSCH transmissions with a Type 1 or Type 2 configured grant, the number of (nominal) repetitions K to be applied to the transmitted transport block” [0136]).

Regarding claim 2
MolavianJazi previously discloses the method of claim 1, 
MolavianJazi further discloses wherein the earliest repetition of the one or more first repetitions corresponds to the first spatial domain transmission filter, and the earliest repetition of the one or more second repetitions corresponds to the second spatial domain transmission filter (“The method includes receiving a configuration for spatial filters, determining first and second spatial filters from the spatial filters, and determining first and second numbers of repetitions. The spatial filters correspond to spatial relations with reference signals (RSs), respectively (i.e. determining an earliest order relationship). The first and second spatial filters are different. The first and second numbers of repetitions are different. The method further includes transmitting the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions. The second number of repetitions is transmitted after (implying that the first number of repetitions is at least earlier than the second number of repetitions) the first number of repetitions.” [0005]).

Regarding claim 3
MolavianJazi previously discloses the method of claim 1, further comprising: 
MolavianJazi further discloses multiplexing the CSI report (“A preferred beam can be derived based on multiple CSI reports from the UE for respective multiple configured beam indication resources that indicate a received beam quality, or on an indication by the UE of a preferred reception beam for example by a CG-UCI multiplexed on the CG PUSCH.” [0179]) on:
the earliest repetition of the one or more first repetitions; and the earliest repetition of the one or more second repetitions, wherein the transmitting is in response to the multiplexing (“In a further example, the gNB can indicate a beam/spatial filter for a CG PUSCH transmission by indicating one of the multiple SRIs/TCI states as the beam/spatial transmission filter for the CG PUSCH transmission (i.e. determining different sets of associated repetitions/spatial filters). The indication can be based on a preferred beam reported by the UE.” [0179]).

Regarding claim 5
MolavianJazi previously discloses the method of claim 1, 
MolavianJazi further discloses wherein the DCI further schedules repetitions of the PUSCH transmission in transmission occasions, wherein each repetition of the repetitions is associated with a respective transmission occasion of the transmission occasions (“Otherwise, the initial transmission of a transport block may start at: the first transmission occasion of the K repetitions if the configured RV sequence is {0, 2, 3, 1}; any of the transmission occasions of the K repetitions that are associated with RV=0 if the configured RV sequence is {0, 3, 0, 3}; and/or any of the transmission occasions of the K repetitions if the configured RV sequence is {0, 0, 0, 0}, except the last transmission occasion when K≥8.” [0138]).

Regarding claim 6
MolavianJazi previously discloses the method of claim 1, 
MolavianJazi further discloses further comprising receiving one or more messages comprising one or more configuration parameters (“the higher layer parameter repK-RV defines the redundancy version pattern to be applied to the repetitions” [0137]) indicating, for repetitions of the PUSCH transmission, one of a PUSCH repetition type A (“For PUSCH transmissions of PUSCH repetition Type A with a Type 1 or Type 2 configured grant, the higher layer parameter repK-RV defines the redundancy version pattern to be applied to the repetitions.” [0137]) or a PUSCH repetition type B (“For PUSCH transmissions of PUSCH repetition type B” [0141]).

Regarding claim 8
MolavianJazi previously discloses the method of claim 1, 
MolavianJazi further discloses wherein the CSI report is one of an aperiodic CSI report (“In one example, aperiodic resources(s) can be also included for beam indication of a CG PUSCH (Type-1 and/or Type-2) transmission, such as an SRS resource set, or an SRS resource, or an associated CSI-RS resource (or associated CSI-RS resource set), or a TCI state (or a set/subset of TCI states), or (corresponding) QCL assumption(s), such as a QCL assumption Type-D.” [0154]) or a semi- persistent CSI report (“In one embodiment for an enhanced timing for beam indication for UL CG, a beam indication resource configured for a CG PUSCH transmission (Type-1 and/or Type-2), such as an SRS resource set or an SRS resource, or an associated CSI-RS resource (or associated CSI-RS resource set), or a TCI state (or a set of TCI states), or (corresponding) QCL assumption(s), such as a QCL assumption Type-D, can include only periodic or semi-persistent resource(s) in time domain and is not expected to include aperiodic resource(s).” [0153]).

Regarding claim 9
MolavianJazi previously discloses the method of claim 1, 
MolavianJazi further discloses wherein a number of repetitions of the PUSCH transmission is equal to two, wherein the repetitions of the PUSCH transmission comprises: the one or more first repetitions; and the one or more second repetitions (“The method includes receiving a configuration for spatial filters, determining first and second spatial filters from the spatial filters, and determining first and second numbers of repetitions… The first and second numbers of repetitions are different.” [0005]).

Regarding claim 10
MolavianJazi previously discloses the method of claim 1, 
MolavianJazi further discloses wherein: the earliest repetition of the one or more first repetitions is an earliest repetition of the repetitions of the PUSCH transmission; and the earliest repetition of the one or more second repetitions is a second earliest repetition of the repetitions of the PUSCH transmission (“The method includes receiving a configuration for spatial filters, determining first and second spatial filters from the spatial filters, and determining first and second numbers of repetitions. The spatial filters correspond to spatial relations with reference signals (RSs), respectively (i.e. determining an earliest order relationship). The first and second spatial filters are different. The first and second numbers of repetitions are different. The method further includes transmitting the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions. The second number of repetitions is transmitted after (implying that the first number of repetitions is at least earlier than the second number of repetitions) the first number of repetitions.” [0005]).

Regarding claim 11
MolavianJazi discloses a wireless device (i.e. “UE 116” in Fig. 3; [0053-0054]) comprising: 
one or more processors (“processor 340” in Fig. 3; [0054]); and 
memory (“memory 360” in Fig. 3; [0054]) storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive downlink control information (DCI) scheduling: transmission of a channel state information (CSD) report on a physical uplink shared channel (PUSCH) transmission with a transport block; one or more first repetitions of the PUSCH transmission with a first spatial domain transmission filter; and one or more second repetitions of the PUSCH transmission with a second spatial domain transmission filter; and transmit the CSI report on: an earliest repetition of the one or more first repetitions of the PUSCH transmission with the transport block; and an earliest repetition of the one or more second repetitions of the PUSCH transmission with the transport block.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 11 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 12
The wireless device of claim 11, wherein the earliest repetition of the one or more first repetitions corresponds to the first spatial domain transmission filter, and the earliest repetition of the one or more second repetitions corresponds to the second spatial domain transmission filter.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 12 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 13
The wireless device of claim 11, wherein the instructions further cause the wireless device to multiplex the CSI report on:
the earliest repetition of the one or more first repetitions; and 
the earliest repetition of the one or more second repetitions, wherein the transmitting is in response to the multiplexing.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 13 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 15
The wireless device of claim 11, wherein the DCI further schedules repetitions of the PUSCH transmission in transmission occasions, wherein each repetition of the repetitions is associated with a respective transmission occasion of the transmission occasions.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 15 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 16
The wireless device of claim 11, wherein the instructions further cause the wireless device to receive one or more messages comprising one or more configuration parameters indicating, for repetitions of the PUSCH transmission, one of a PUSCH repetition type A or a PUSCH repetition type B.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 16 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 18
The wireless device of claim 11, wherein the CSI report is one of an aperiodic CSI report or a semi-persistent CSI report.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 18 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 19
The wireless device of claim 11, wherein a number of repetitions of the PUSCH transmission is equal to two, wherein the repetitions of the PUSCH transmission comprises:
the one or more first repetitions; and the one or more second repetitions.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 19 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 20
MolavianJazi discloses a system (see Fig. 1) comprising: 
a base station (“gNB 102” in Fig. 2; [0044-0045]) comprising: 
one or more first processors (“processor 225” in Fig. 2; [0045]); and 
first memory (“memory 230” in Fig. 2; [0045]) storing first instructions that, when executed by the one or more first processors, cause the base station to transmit downlink control information (DCD scheduling: transmission of a channel state information (CSD) report on a physical uplink shared channel (PUSCH) transmission with a transport block; one or more first repetitions of the PUSCH transmission with a first spatial domain transmission filter; and one or more second repetitions of the PUSCH transmission with a second spatial domain transmission filter; and 
a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: receive the DCI; and transmit the CSI report on: an earliest repetition of the one or more first repetitions of the PUSCH transmission with the transport block; and an earliest repetition of the one or more second repetitions of the PUSCH transmission with the transport block.
The scope and subject matter of apparatus claim 20 are similar to the scope and subject matter as claimed in apparatus claim 11. Therefore apparatus claim 20 corresponds to apparatus claim 11 and is rejected for the same reasons of anticipation as used in claim 11 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MolavianJazi, and in view of Blankenship et al. US Pub 2017/0288808 (hereinafter “Blankenship”).
Regarding claim 4
MolavianJazi previously discloses the method of claim 3,
MolavianJazi does not specifically teach further comprising skipping multiplexing the CSI report in one or more remaining repetitions of the repetitions of the PUSCH transmission, wherein the one or more remaining repetitions do not comprise: the earliest repetition of the one or more first repetitions; and the earliest repetition of the one or more second repetitions.
In an analogous art, Blankenship discloses further comprising skipping multiplexing the CSI report in one or more remaining repetitions of the repetitions of the PUSCH transmission, wherein the one or more remaining repetitions do not comprise: the earliest repetition of the one or more first repetitions; and the earliest repetition of the one or more second repetitions (“In some embodiments, the transmission repetitions of the physical channel are transmitted over subframes in a first CSI subframe set, where the transmission repetitions skip subframes not in the first CSI subframe set.” [0013]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MolavianJazi’s method for beam management and coverage enhancements, to include Blankenship’s method for defining a Channel State Information (CSI) reference resource reporting table, in order to efficiently support transmission repetitions (Blankenship [0012-0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Blankenship’s method for defining a Channel State Information (CSI) reference resource reporting table into MolavianJazi’s method for beam management and coverage enhancements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
The wireless device of claim 13, wherein the instructions further cause the wireless device to skip multiplexing the CSI report in one or more remaining repetitions of the repetitions of the PUSCH transmission, wherein the one or more remaining repetitions do not comprise:
the earliest repetition of the one or more first repetitions; and the earliest repetition of the one or more second repetitions.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 14 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MolavianJazi, and in view of Asia Pacific Telecom NPL “Discussion on enhancements on multi TRP for uplink channels”, 3GPP R1-2009054, Oct 26, 2020 (hereinafter “ATP”).
Regarding claim 7
MolavianJazi previously discloses the method of claim 1, 
MolavianJazi does not specifically teach further comprising receiving one or more messages comprising one or more configuration parameters indicating a cyclic beam mapping.
In an analogous art, APT discloses further comprising receiving one or more messages comprising one or more configuration parameters indicating a cyclic beam mapping (“On the mapping between PUSCH repetitions and beams in single DCI based multi-TRP PUSCH repetition Type A and Type B, further study the following, 
- For both PUSCH repetition Type A and B, how the beams are mapped to different PUSCH repetitions (or slots/frequency hops),
- Alt.1: cyclical mapping pattern (the first and second beam are applied to the first and second PUSCH repetition, respectively, and the same beam mapping pattern continues to the remaining PUSCH repetitions).” On page 1, Introduction).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MolavianJazi’s method for beam management and coverage enhancements, to include AST’s method for mapping PUSCH repetitions and beams, in order to efficiently support transmission repetitions (AST [Introduction]). Thus, a person of ordinary skill would have appreciated the ability to incorporate AST’s method for mapping PUSCH repetitions and beams into MolavianJazi’s method for beam management and coverage enhancements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
The wireless device of claim 11, wherein the instructions further cause the wireless device to receive one or more messages comprising one or more configuration parameters indicating a cyclic beam mapping.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 17 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411         

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411